          Case 6:20-cv-02046-CEM-GJK Document 1 Filed 11/04/20 Page 1 of 4 PageID 1




                                     UNITED STATES DISTRICT COURT
                                  FOR THE MIDDLE DISTRICT OF FLORIDA
                                           ORLANDO DIVISION

        SOPHIA FRANCOIS, on her own behalf,
        and on behalf of those similarly situated,

                   Plaintiff,

                   v.                                          Case No.:

        ENTERTAINMENT BENEFITS
        GROUP, LLC, a Foreign Limited
        Liability Company,

                   Defendant.

        _____________________________________/

                                    DEFENDANT’S NOTICE OF REMOVAL

                   Defendant, Entertainment Benefits Group, LLC (“EBG” or “Defendant”), by and through

        its undersigned counsel and pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, hereby removes to

        the United States District Court for the Middle District of Florida the state court action described

        below. As grounds for removal, Defendant states as follows:

                   1.     This case was commenced by Plaintiff, Sophia Francois (“Francois” or “Plaintiff”),

        in the Circuit Court of the Ninth Judicial Circuit in and for Orange County, Florida, as Case No:

        2020-CA-7062-O, on July 10, 2020. A true and correct copy of the Complaint filed in the state

        court is attached hereto as Exhibit 1.

                   2.     In the Complaint, Plaintiff asserts a claim for unpaid wages under the Fair Labor

        Standards Act (“FLSA”), 29 U.S.C. § 201, et. seq.; and claims under the Family and Medical

        Leave Act (“FMLA”), 29 U.S.C. §§ 2601, et. seq., for FMLA interference and FMLA retaliation.

                   3.     Copies of the Summons and Complaint were served on Defendant on October 15,

        2020.


4835-5500-5136.1
          Case 6:20-cv-02046-CEM-GJK Document 1 Filed 11/04/20 Page 2 of 4 PageID 2




                   4.    This is a civil action of which the Court has original jurisdiction pursuant to 28

        U.S.C. § 1331 (federal question) and is one that may be removed to this Court by Defendant

        pursuant to 28 U.S.C. §1441(a) in that this is a civil action arising under laws of the United States.

        Specifically, Plaintiff alleges claims under the FLSA, otherwise codified as 29 U.S.C. § 201, et.

        seq., and under the FMLA, otherwise codified as 29 U.S.C. §§ 2601, et. seq.

                   5.    The above-described action is a civil action arising out of Plaintiff’s employment

        with Defendant and the termination of that employment relationship.

                   6.    This Notice of Removal is timely because it is being filed within thirty (30) days

        after Defendant was served with the Summons and Complaint. See 28 U.S.C. § 1446(b).

                   7.    Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal will be filed

        with the Clerk of the Circuit Court of the Ninth Judicial Circuit in and for Orange County, Florida,

        and will be served upon opposing counsel. A true and correct copy of the Notice of Filing of

        Notice of Removal with Circuit Court is attached as Exhibit 2.

                   8.    As required by 28 U.S.C. § 1446(a), Defendant has attached copies of all state court

        process and pleadings to this Notice of Removal. See Exhibit 1.

                   9.    Pursuant to 28 U.S.C. § 1441(a), Venue of the removed action lies in the United

        States District Court for the Middle District of Florida, because the state court action was filed and

        is pending in a place embraced within the United States District Court for the Middle District of

        Florida.

                   10.   This Notice has been signed by the undersigned pursuant to Federal Rule of Civil

        Procedure 11, as required by 28 U.S.C. § 1446(a).

                   11.   In summary, removal of this action to this Court is proper because this Court has

        original jurisdiction under 28 U.S.C. § 1331 (there is a federal question), and the venue is proper.



4835-5500-5136.1
          Case 6:20-cv-02046-CEM-GJK Document 1 Filed 11/04/20 Page 3 of 4 PageID 3




                   WHEREFORE, Defendant prays that this Notice of Removal be deemed good and

         sufficient, and that Plaintiff’s Complaint be removed from the Circuit Court of the Ninth Judicial

         Circuit in and for Orange County, Florida, into this Court for trial and determination as provided

         by law, and that this Court enter such orders and issue such process as may be proper to bring

         before it copies of all records and proceedings in such civil action as if it had been originally

         commenced in this Court.

        Dated: November 4, 2020                              Respectfully submitted,


                                                             /s/ Leonard V. Feigel

                                                             Foley & Lardner LLP

                                                             John S. Lord, Jr.
                                                             Florida Bar No. 0016527
                                                             jlord@foley.com
                                                             2 South Biscayne Boulevard, Suite 1900
                                                             Miami, FL 33131
                                                             Phone: 305-482-8420
                                                             Fax: 305-482-8600

                                                             Leonard V. Feigel, Esq.
                                                             Florida Bar No. 0027752
                                                             lfeigel@foley.com
                                                             One Independent Drive, Suite 1300
                                                             Jacksonville, FL 32202
                                                             Phone: 904-359-2000
                                                             Fax: 904-359-8700

                                                             Sarah Guo
                                                             Florida Bar No. 0123826
                                                             sguo@foley.com
                                                             111 North Orange Avenue, Suite 1800
                                                             Orlando, FL 32801
                                                             Phone: 407-236-5901
                                                             Fax: 407-648-1743

                                                             Attorneys for Defendant, Entertainment
                                                             Benefits Group, LLC



4835-5500-5136.1
          Case 6:20-cv-02046-CEM-GJK Document 1 Filed 11/04/20 Page 4 of 4 PageID 4




                                          CERTIFICATE OF SERVICE

                   I HEREBY CERTIFY that a copy thereof has been furnished to the following via electronic

        transmission, through CM/ECF on this 4th day of November, 2020.

                                        Carlos V. Leach, Esq.
                                        Fla. Bar No. 0540021
                                        The Leach Firm, P.A.
                                        631 S. Orange Ave., Suite 300
                                        Winter Park, FL 32789
                                        cleach@theleachfirm.com
                                        Phone: 407-574-4999
                                        Fax: 833-423-5864

                                        Louis Montone, Esq.
                                        Fla. Bar No. 0112096
                                        The Leach Firm, P.A.
                                        631 S. Orange Ave., Suite 300
                                        Winter Park, FL 32789
                                        lmontone@theleachfirm.com
                                        maugello@theleachfirm.com
                                        Phone: 407-574-4999
                                        Fax: 833-423-5864

                                                              /s/ Leonard V. Feigel
                                                              Leonard V. Feigel
                                                              Florida Bar No. 0027752




4835-5500-5136.1
